t c summary opinion united_states tax_court willie d and gabriela irene outlaw petitioners v commissioner of internal revenue respondent docket no 8484-05s filed date willie d and gabriela irene outlaw pro sese frederick j lockhart jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for petitioners concede that they are entitled to mortgage interest_expense deductions of dollar_figure for and dollar_figure for and a real_estate tax deduction of dollar_figure for the issues remaining for decision are whether petitioners failed to report gross_income for and and are entitled to deduct meals and entertainment_expenses for background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in colorado springs colorado for the years under consideration willie d outlaw petitioner was an employee of the u s postal service he also conducted a landscaping business petitioners filed joint form sec_1040 u s individual_income_tax_return for and on schedule a itemized_deductions petitioners deducted dollar_figure in home mortgage interest for for petitioners deducted dollar_figure in home mortgage interest and real_estate_taxes of dollar_figure on schedules c profit or loss from business petitioners reported a net_loss of dollar_figure for dollar_figure for and dollar_figure for the net losses included expenses claimed for the business use of their home dollar_figure for and dollar_figure for petitioners’ net_loss from business in included a deduction of dollar_figure for meals and entertainment_expenses respondent initially chose petitioners’ and tax returns for examination the examination was later extended to include the return petitioners failed to provide to the examiner any books_or_records for the business save for reconstructed mileage for and petitioners produced copies of forms mortgage interest statement for showing mortgage interest of dollar_figure and for showing mortgage interest of dollar_figure and real_estate_taxes of dollar_figure respondent adjusted petitioners’ mortgage interest_expenses for and and their real_estate tax deduction for to comport with the amounts reported on the forms respondent also increased petitioners’ schedule c income to equal the total amount of expense deductions but for respondent disallowed the deduction for meals and entertainment_expenses generally the commissioner’s deficiency determinations are discussion 1respondent’s adjustments increased petitioners’ income for and to equal their claimed business deductions except for office-in-home expenses in effect allowing an excess deduction for office-in-home expenses as claimed by petitioners there was no deduction for office-in-home expenses in presumed correct and taxpayers have the burden of proving that the determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner with respect to a factual issue affecting liability for tax petitioners did not present evidence or argument that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent taxpayers are required to maintain records that are sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs when a taxpayer fails to keep records or the records of income are inadequate the commissioner may calculate the taxpayer’s income in any manner that clearly reflects the income sec_446 43_tc_824 the commissioner’s method of reconstructing a taxpayer’s income need only be reasonable in the light of all the surrounding circumstances 40_tc_30 petitioner testified that he had no records of the business because one of his sons moved back into the family home and threw cardboard boxes and everything out and the receipts sic that i had my taxes in and i stated that to the internal revenue examiner the examiner testified that during the examination petitioner described his landscaping business as a cash business and that petitioner stated that he paid his business_expenses out of the receipts from his business further the examiner testified that during the examination petitioner said he did not have any cash hoard at the beginning of the period under examination during his testimony petitioner failed to deny the substance of or contradict the testimony of the examiner petitioner in fact testified that he paid his son’s salary a major expenditure out of what his customers paid him the court finds respondent’s method of reconstructing petitioners’ income to be reasonable in the light of all the surrounding circumstances the court finds that petitioner paid his expenses from the proceeds of his business since the business_expenses were paid from business proceeds the court concludes that the business income must logically have at least equaled the business_expenses petitioners did not provide any substantiation for the dollar_figure deducted for meal and entertainment_expenses for and 2the amounts claimed for and on schedules c line as cost of labor greatly exceed reported gross_receipts in either year there is no cost of labor claimed for therefore have failed to meet the strict substantiation requirements of sec_274 and d that would allow a deduction to reflect the foregoing decision will be entered for respondent
